                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN.DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION
                            No. 2:17-CR-19-D-2
                             No. 2:20-CV-55-D

MICHAEL LEVERETTE,                             )
                                               )
             Petitioner,                       )
                                               )           ORDER
             V.                                )
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
             Respondent.                       )

      This matter is before the Court on the parties' joint motion to set a briefing

schedule on Petitioner's motion pursuant to 28 U.S.C. § 2255 seeking vacatur of his

conviction under 18 U.S.C. § 922(g) based on Rehaif v. United States, 139 S. Ct. 2191

(2019). For the reasons set forth in the parties' joint motion, the motion is GRANTED.

It is hereby ORDERED that:

             (a)     The stay previously imposed, [D.E. 147], is hereby lifted;

             (b)     Counsel for Petitioner shall make every effort to file any

      withdrawal of Petitioner's Rehaif-based Section 2255 petitioner no later than

      October 6, 2021;

             (c)     Respondent's motion to dismiss and supporting memorandum

      shall be due by November 6, 2021, unless Petitioner's motion is withdrawn

      before then;

             (d)     Petitioner's response, if any, shall be due within twenty-one (21)

      days of the filing of Respondent's motion to dismiss;




       Case 2:17-cr-00019-D Document 151 Filed 08/13/21 Page 1 of 2
      (e)    Respondent's reply, if any, shall be due within fourteen (14) days

after Petitioner's response.

      SO ORDERED, this .i..3_ day of August, 2021.




                                J   ES C. DEVER III
                                United States District Judge




                                       2

Case 2:17-cr-00019-D Document 151 Filed 08/13/21 Page 2 of 2
